Turley, J.
delivered the opinion of the court.
The only question presented for consideration in this case, is whether an action of debt will lie against the drawer of a bill of exchange by the drawee. At no period of time has it ever been questioned that it would. We have held in this State, in pursuance of the early English authorities, and from *513local considerations, that debt will not lie against an endorser, but we do not feel disposed to carry that doctrine by analogy to the case of a drawer of bills of exchange.
In the case of Stratton vs. Hall, 1st English Exchequer Rep. 368, the drawer made the bill payable to himself and endorsed it; the endorsee brought against him an action of debt, and it was objected that debt would not lie because he was an endorser.
The court said: “The question in this case appears to be quite clear. The subsequent endorsement by the actual drawer of the bill of Exchange, does not render him the less answerable on that account to any liability to which he was originally subject,” and there was judgment accordingly. This case is directly to the point.
We therefore think the judgment of the Circuit Court is correct, and affirm the same.